                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 BRIAN KEITH WANNER,                              :

        Plaintiff,                                :

 vs.                                              :   CIVIL ACTION NO. 17-0526-TM-N

 LIFE TECH TRANSITION FACILITY,                   :

        Defendant.                                :

                                             ORDER

       On August 9, 2018, the magistrate judge entered a report and recommendation which

recommends this action be dismissed without prejudice for failure to prosecute and failure to

comply with the court’s orders. See Doc. 25. No objections were filed to the recommendation.

       On May 24, 2018, the magistrate judge ordered Plaintiff to file a second amended

complaint. See Doc. 21. On July 2, 2018, the magistrate judge extended the deadline. See Doc.

24. The magistrate judge further warned plaintiff that “failure to comply with this order within

the prescribed time will result in a recommendation of dismissal of this action for failure to

prosecute and to obey the Court’s order.” Id. Plaintiff failed to respond. As a result the magistrate

judge entered this report and recommendation for dismissal.

       28 U.S.C. § 1654 permits a person to “plead and conduct their own cases personally or by

counsel.” Even so, pro se litigants are required to conform to the procedural rules. See McNeil v.

United States, 508 U.S. 106, 113, 113 S. Ct. 1980, 1984, 124 L. Ed. 2d 21 (1993); Loren v. Sasser,

309 F.3d 1296, 1304 (11th Cir. 2002); Vil v. Perimeter Mortgage Funding Corp., 715 F. App’x

912 (11th Cir. Oct. 31, 2017). Fed. R. Civ. P. 41(b) authorizes dismissal of a complaint for failure

to prosecute or failure to comply with a court order or the federal rules. Gratton v. Great Am.



                                            Page 1 of 2
Commc’ns, 178 F.3d 1373, 1374 (11th Cir. 1999). Further, such a dismissal may be done on

motion of the defendant or sua sponte as an inherent power of the court. Betty K Agencies, Ltd. v.

M/V Monada, 432 F.3d 1333, 1337 (11th Cir. 2005). “[D]ismissal upon disregard of an order,

especially where the litigant has been forewarned, generally is not an abuse of discretion.” Vil,

715 F. App’x at 915 (quoting Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989)).

       There has been no response to the prior court orders or even to the report and

recommendation. “[E]ven a non-lawyer should realize the peril to [his] case, when [he] . . . ignores

numerous notices” and fails to comply with court orders. Anthony v. Marion Cty. Gen. Hosp., 617

F.2d 1164, 1169 (5th Cir. 1980); see also Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989)

(As a general rule, where a litigant has been forewarned, dismissal for failure to obey a court order

is not an abuse of discretion.). Therefore, the Court finds it appropriate to exercise its “inherent

power” to “dismiss [Plaintiff’s claims] sua sponte for lack of prosecution.” Link v. Wabash R.R.

Co., 370 U.S. 626, 630, 82 S. Ct. 1386, 8 L. Ed. 2d 734 (1962); see also Betty K Agencies, Ltd. v.

M/V Monada, 432 F.3d 1333, 1337 (11th Cir. 2005) (describing the judicial power to dismiss sua

sponte for failure to comply with court orders).

       Accordingly, the Report and Recommendation of the Magistrate Judge is ADOPTED and

this action is hereby DISMISSED without prejudice for failure to prosecute and obey the Court’s

order. Any remaining motions are DENIED as moot.

       DONE and ORDERED this 5th day of October, 2018.


                                            /s/ Terry F. Moorer
                                            TERRY F. MOORER
                                            UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
